This was an application for a Writ of Error to a judgment of the Superior Court of Nanse-mond. The petitioner was indicted for stealing bank notes. There were five counts, of which the first charged the stealing of bank notes generally, the others the stealing of bank notes issued by the State Bank of North Carolina : one of these described a ten dollar bank note by its marks, numbers and figures ; the other described them generally. At the trial the prisoner excepted to an opinion of the Court given against him : the exceptions stated that a bank note, purporting to be of the State Bank of North Carolina, (describing it particularly.) was exhibited in Court by the prosecutor for the Commonwealth, and identified by particular marks as one of those North Carolina bank notes charged to have been stolen from the person of Jacob Jones, and afterwards in possession of the prisoner, who was proved to have passed the said note in payment of a debt to a witness, who paid *it to a third, by whom it was produced in Court, whereupon the Counsel for the prisoner moved the Court to instruct the jury that no evidence could be given of this paper being stolen by the prisoner, unless the Commonwealth first proved, by competent testimony, that such paper was a genuine bank note, and of some value, which instruction the Court refused to give, but instructed the jury that if they were satisfied by the evidence that this note, purporting to be a bank note, was feloniously stolen from the said Jones by the prisoner, and had been passed by him afterwards in payment of a debt as a genuine bank note, he had thereby precluded himself from calling on the Commonwealth for further proof of the paper being a genuine bank note, and might be convicted without such proof. The prisoner was convicted, and afterwards moved in arrest of judgment, “because it appears by the record that the offence charged in the indictment is for the larceny of North Carolina bank notes, whereas the Raws of Virginia do not make it felony to steal the bank notes of other States.” The motion was over-ruled, and t'he Court sentenced him pursuant to the verdict. He now applied for a Writ of Error, which was over-ruled by the Court, they being of opinion that there was no error in the judgment.
Note (in edition of 1853). — The words of the Act of 1806, on which this prosecution was founded, are very general. “If any person shall steal, or take by robbery from another, any bank, or post note, &c.“ The court was of opinion, that the object of the Act was to protect the actual currency of the country, and that as the bank notes of our sister States circulated freely amongst us. they were within the reason, as well as the words of the law. * See Pome-roy’s Case, post.